Case 2:17-cv-02891-KM-JAD Document 50 Filed 07/06/20 Page 1 of 1 PageID: 695



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


  UNITED STATES OF AMERICA
           Plaintiff,                         Civil Action No. 17-2891 (KM)

  v.

  DAVID MOSER, et al
                                              ORDER OF DISMISSAL
                 Defendants.


       This matter having been reported settled and the Court having

administratively terminated the action for sixty (60) days so that the parties

could submit the papers necessary to terminate the case, see Fed. R. Civ. P.

41(a)(1)(A)(ii), L. Civ. R. 41.1, and the sixty-day time period having passed

without the Court having received the necessary papers;

       IT IS on this 6th day of July, 2020,

       ORDERED that the Clerk of the Court shall reopen the case and make a

new and separate docket entry reading “CIVIL CASE REOPENED”; and it is

further

       ORDERED that this matter be, and the same hereby is, DISMISSED

WITH PREJUDICE, and without costs pursuant to Fed. R. Civ. P. 41(a)(2).



                                                 /s/ Kevin McNulty
                                               ________________________
                                               KEVIN MCNULTY
                                               U.S. District Judge
